Title: Enclosure IX: John Browne Cutting to Philip Stephens, [22 September 1790]
From: Cutting, John Brown
To: Stephens, Philip


Enclosure IX John Browne Cutting to Philip Stephens

[London, 22 Sep. 1790]

Mr. Cutting’s compliments to Mr. Stephens, on whom he waits agreeably to appointment, to ask if any reply from the commander of the Crescent (concerning Hugh Purdie) has yet been given to the letter which Mr. Stephens was pleased to say he had written, and the purport of the answer to which, should be communicated to Mr. Cutting on tuesday morning.
Mr. Cutting would also wish to be informed if any report has been made by the board of Admiralty in the case of the crew of the American Ship Thomas (E. Vickery commander) delivered in yesterday morning.
